DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 10-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al (hereinafter Sridhar), “Optimizing Database Load and Extract for Big Data Era”, in view of Barclay et al (hereinafter Barclay), “Loading Databases Using Dataflow Parallelism”, in view of Khayter et al (hereinafter Khayter), U.S. Publication No. 2005/0198074 A1.
Referring to claims 1, 10, and 18, taking claim 1 as exemplary, Sridhar discloses a computer-implemented method [p. 509, method performed by processors and RAM storing instructions], comprising:
scanning, from remote memory and by a first scanning engine into a plurality of buffers, first data, each of the plurality of buffers receiving a dedicated portion of the first data [p. 508, Section 6, fig. 1, “We depict a simple scenario in Fig.1: a single, non-parallel data source in head staging area for load to n nodes; p. 508-509, “On node side, a set of threads (xfern) manage channels from head and other data nodes”; scanning, from remote memory below mast-h and by xfern, into raw buffers (rb) of 4 MB (in the node); xfern being equivalent to a first scanning engine since xfern manages the channel(s) from head];
loading, from a first buffer of the plurality of buffers into a first memory queue, a first dedicated portion of the first data [p. 508-509; “Raw buffers of max size 4 MB are queued up for processing by a set of 4 to 8 worker threads (w#1 to w#n)”; see fig. 1 
transferring, by a first mapping engine into a first map of in-memory storage of the database system, contents of the first memory queue [p. 509, Secion 6, transferring from worker threads to “private page buffer of 2MB”; The node master (mast-n) may dispatch a tuple buffer (tb) to a peer node or process it locally to generate DB pages in a private page buffer of 2 MB], wherein the contents of the first memory queue comprise the first dedicated portion of the first data from the first scanning engine and at least a first dedicated portion of second data from a second scanning engine, [pp. 508-509, “On node side, a set of threads (xfern) manage channels from head and other data nodes”; this suggests that node#1 is connected to other nodes via channels and therefore a second node, containing “second data”, can send data to node#1 via xfern on the second node; (see p. 508 “Data Distribution”: “shift data across data nodes”)].
Sridhar does not explicitly disclose the loading in response to a determination that the first buffer is full; 
the transferring in response to a determination that the first memory queue is full.
However, Barclay discloses the loading in response to a determination that the first buffer is full [p. 80, fig. 10 description; gets a buffer from MIO-SIO and fills it. When the buffer is full, the producer sends the buffer];
the transferring in response to a determination that the first memory queue is full [p. 80, fig. 10 description; gets a buffer from MIO-SIO and fills it. When the buffer is full, the producer sends the buffer].

The modified Sridhar does not explicitly disclose wherein the first data and the second data comprise mapping data.
However, it is well known in the art to load mapping data as evidenced by Khayter. Khayter discloses wherein the first data and the second data comprise mapping data [paragraphs 24, 25, 129, loading LOB information (equivalent to mapping data)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Khayter in the invention of the modified Sridhar, to implement wherein the first data and the second data comprise mapping data, in order to automate creating databases, thereby avoiding substantial input and effort [paragraphs 54, 60].
Referring to claim 2, the modified Sridhar discloses the computer-implemented method of claim 1, wherein the remote memory is external to the database system [Sridhar, p. 509, fig. 1, head containing memory is external to node], and wherein the first scanning engine [Sridhar, fig. 1, xfern of node#1] and the second scanning engine [Sridhar, fig. 1, xfern of node#2] interface with the remote memory [Sridhar, p. 508, Section 6, fig. 1, “data source in head staging area for load to n nodes; p. 508-509, “On node side, a set of threads (xfern) manage channels from head and other data nodes”].
Referring to claims 3 and 11, taking claim 3 as exemplary, the modified Sridhar discloses the computer-implemented method of claim 1, wherein the mapping data comprise file identifier mapping data and/or large binary object file identifier mapping data [Khayter; paragraphs 24, 25, 129, loading LOB information (equivalent to large binary object file identifier mapping data)].
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar, in view of Barclay, in view of Khayter, as applied to claim 1 above, and further in view of Schreter, U.S. Publication No. 2014/0237004 A1.
Referring to claims 4 and 12, taking claim 4 as exemplary, the modified Sridhar does not explicitly disclose the computer-implemented method of claim 1, wherein the first memory queue comprises a single-in all-out queue.
However, Schreter discloses wherein the first memory queue comprises a single-in all-out queue [paragraph 39, “an atomic single-in-all-out (SIAO) queue-like concept can be used to queue parallel GC requests and execute them by the thread”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Schreter in the invention of the modified Sridhar, to implement wherein the first memory queue comprises a single-in all-out queue, in order to provide lock-free and scalable read access, thereby avoiding the cost of high memory usage [Schreter, paragraphs 1, 3].
Claims 8, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar, in view of Barclay, in view of Khayter, as applied to claim 1 above, and further in view of Nakano et al (hereinafter Nakano), U.S. Patent No. 5,983,213.
Referring to claims 8, 16, and 19, taking claim 8 as exemplary, the modified Sridhar does not explicitly disclose the computer-implemented method of claim 1, further comprising:
receiving, by the database system and from a client device, a request related to access of the mapping data; and
processing, by the database system, the request by at least accessing the mapping data in the first map of the in-memory storage.
However, Nakano discloses receiving, by the database system and from a client device, a request related to access of the mapping data [col. 8, lines 17-18, receiving requests from user (client); col. 9, lines 27-49, receiving by request server, requests of operation functions of the LOB data (mapping data)]; and
processing, by the database system, the request by at least accessing the mapping data in the first map of the in-memory storage [col. 9, lines 48-57].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nakano in the invention of the modified Sridhar, to implement receiving, by the database system and from a client device, a request related to access of the mapping data; and processing, by the database system, the request by at least accessing the mapping data in the first map of the in-memory storage, in order to reduce the load on the system [Nakano, col. 4, lines 64-67].
Claims 9, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar, in view of Barclay, in view of Khayter, as applied to claim 1 above, and further in view of Jain et al (hereinafter Jain), U.S. Publication No. 2005/0050092 A1.
Referring to claims 9, 17, and 20, taking claim 9 as exemplary, the modified Sridhar does not explicitly disclose the computer-implemented method of claim 1, wherein the dedicated portion of the first data is based on one or more attributes of the first data.
However, Jain discloses wherein the dedicated portion of the first data is based on one or more attributes of the first data [paragraph 43, multiple values corresponding to multiple attributes of a child type may be stored together within a single column of that database table as a large object (LOB)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Jain in the invention of the modified Sridhar, to implement wherein the dedicated portion of the first data is based on one or more attributes of the first data, in order to allow clients to utilize direct path loading with superior performance [Jain, paragraph 12].

Allowable Subject Matter
Claims 5-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest loading, from a second buffer of the plurality of buffers into a second memory .
Claim 6 is objected to by virtue of its dependency on claim 5.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest loading, from a second of the plurality of buffers into a second memory queue and in response to a determination that the second of the plurality of buffers is full, a second dedicated portion of the first data; and transferring, by the first mapping engine into the first map of the in-memory storage and in response to a determination that the second memory queue is full, contents of the second memory queue, wherein the contents of the second memory queue comprise the second dedicated portion of the first data from the first scanning engine and at least a second dedicated portion of the second data from the second scanning engine, in combination with other recited limitations in claim 7.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest the operations further comprising: loading, from a second buffer of the plurality of buffers into a second memory queue and in response to a determination that the second buffer is full, a second dedicated portion of the first data; and transferring, by a 
Claim 14 is objected to by virtue of its dependency on claim 5.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest loading, from a second of the plurality of buffers into a second memory queue and in response to a determination that the second of the plurality of buffers is full, a second dedicated portion of the first data; and transferring, by the first mapping engine into the first map of in-memory storage and in response to a determination that the second memory queue is full, contents of the second memory queue, wherein the contents of the second memory queue comprise the second dedicated portion of the first data from the first scanning engine and at least a second dedicated portion of the second data from the second scanning engine, in combination with other recited limitations in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181